Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VANE PUMP WITH TIP-END-SIDE GUIDE SURFACES PROVIDED BETWEEN INNER AND OUTER NOTCHES OF THE DISCHARGE PORT AND BASE-END-SIDE GUIDE SURFACE PROVIDED IN THE BACK PRESSURE PORT.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over KENTARO (Japanese Patent Publication JP 2001-280263 A, a machine translation was provided in the IDS filed April 8, 2021 and is utilized in the rejection below) in view of SHIMONO (U.S. Patent Publication US 2015/0377236 A1).
Regarding claim 1, KENTARO discloses:  a vane pump (see Figure 2, ¶0001) comprising: 
a rotor (17) having a plurality of slits (19) formed in a radiating pattern (see Figure 2), the rotor being rotationally driven (see Figure 1, where the rotor is driven by the shaft (18) that is driven by an “appropriate driving means such as an automobile engine” (see bottom of Page 2 of the Description)); 
a plurality of vanes (20) freely slidably received in the slits (see Figure 2); 
a cam ring (14) having a cam face with which tip end portions of the vanes come into sliding contact (see Figure 2); 
a side member (13) having a sliding contact surface with which side surfaces of the rotor and the vanes come into sliding contact (see Figure 1, see Page 2, starting at Best Mode for Carrying out the Invention); 
pump chambers defined by the rotor, the cam ring, and the adjacent vanes (see Figure 2, that shows the pump chamber is defined by the rotor, cam ring, and adjacent vanes); 
a suction port (21A, 21B) configured to open in the sliding contact surface (see Figures 2 and 3), the suction port being configured to guide working fluid to be sucked into the pump chambers (see Figures 2 and 3, see Page 3); 
a discharge port (22A, 22B) configured to open in the sliding contact surface (see Figures 2 and 3), the discharge port being configured to guide the working fluid discharged from the pump chambers (see Figures 1-3, Page 3); 
groove-shaped notches (see Figure 3, which shows a groove-shaped notches near (22A1, 22B1)) provided in the side member so as to extend from an end portion of the discharge port (22A1, 22B1) in a direction opposite from a forward rotation direction of the rotor (see Figure 3); and 
back pressure chambers (see Figure 2, which shows back pressure chambers at the base of the slits, see top of Page 4 of the Description) defined with base-end portions of the vanes in the slits (see Figure 2), wherein 
the side member has a tip-end-side guide surface (35) provided at the middle of the discharge port at the end surface of the discharge port (see Figure 3) and continuous from the end portion of the discharge port (see Figures 2 and 3), the tip-end-side guide surface being configured to push the tip end portions of the vanes upward and guides them toward the sliding contact surface of the side member (see Figures 3, 4, and 6, Abstract, see Page 5, starting after line 182) when the rotor is rotated in a reverse rotation direction (see bottom of Page 5, that discloses “even if the rotor rotates in the directed to that when the pump is operated”).
However, KENTARO fails to disclose the notches includes: an inner notch located at an inner side of the end portion of the discharge port in a radial direction; and an outer notch located at an outer side of the end portion of the discharge port in the radial direction, where the tip-end-side guide surface is provided between the inner notch and the outer notch.
Regarding claim 1, SHIMONO teaches: the notches (15, 16) includes: 
an inner notch (16) located at an inner side of the end portion of the discharge port (11) in a radial direction (see Figure 2); and 
an outer notch (15) located at an outer side of the end portion of the discharge port (11) in the radial direction (see Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the notches includes: an inner notch located at an inner side of the end portion of the discharge port in a radial direction; and an outer notch located at an outer side of the end portion of the discharge port in the radial direction in the vane pump of KENTARO, in order to gradually increase the pressure in the pump chamber thereby suppressing rapid pressure variations in the pump chamber, maintaining the pump performance even when the air content Is high and the rotor speed is high (see Abstract and ¶0040-¶0044 of SHIMONO).  
	With regards to the location of the tip-end-side guide being located between the inner and outer notches it would be obvious.  KENTARO discloses the tip-end-side guide being located across the discharge port (see (35) in Figure 3), and SHIMONO discloses the inner and outer notches being located at the inner and outer locations of the discharge port (see Figure 2 of SHIMONO).  	
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the tip-end-side guide being located between the inner and outer notches in the modified vane pump of KENTARO/ SHIMONO, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results.  The results are predictable and provide the improvement of not chipping the side member if the vane becomes tilted.  Furthermore, the applicant has not stated any criticality with regards to the specific placement of the tip-end-side guide, where the tip-end-side guide is disclosed by KENTARO.
 Regarding claim 2, KENTARO further discloses:  the tip-end-side guide surface is formed to have a tapered shape in which a depth from the sliding contact surface is decreased in a reverse rotation direction of the rotor (see Figures 3, 4, and 6).
Regarding claim 3, KENTARO further discloses:  the tip-end-side guide surface is linearly inclined (see Figures 3, 4, and 6).
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the modified vane pump of KENTARO/ SHIMONO as applied to claim 1 above, and further in view of TAKASHI (Japanese Patent Publication JP 2006-090261 A, a machine translation was provided with the foreign reference in the IDS filed on April 8, 2021, and is utilized in the rejection below).
Regarding claim 4, the modified vane pump of KENTARO/ SHIMONO discloses the claimed invention as discussed above.
Regarding claim 4, KENTARO further discloses:  the side member (13) has: a back pressure port (31A, 31B, 32A, 32B, 33, 34) configured to open in the sliding contact surface and to communicate with the back pressure chambers (see Figures 2, 3, and 6, top of Page 3).
However, the modified vane pump of KENTARO/ SHIMONO fails to disclose a base-end-side guide surface provided on an end portion side of the back pressure port on a communication commencing side where the communication with the back pressure chambers commences as the rotor is forward rotated, the base-end-side guide surface being configured to push the base-end portions of the vanes upward and guide them toward the sliding contact surface of the side member as the rotor is rotated in a reverse rotation direction.
Regarding claim 4, TAKASHI teaches: a base-end-side guide surface (411b) provided on an end portion side of the back pressure port on a communication commencing side where the communication with the back pressure chambers commences as the rotor is forward rotated (see Figure 7), the base-end-side guide surface being configured to push the base-end portions of the vanes upward and guide them toward the sliding contact surface of the side member as the rotor is rotated in a reverse rotation direction (see Figure 7, which shows the base-end-side guide that is located on both the sides of the groove, and therefore, when the rotor is rotated in the reverse rotation direction (which is opposite to the arrow shown in Figure 7), the vanes will be guided upward due to (411b)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a base-end-side guide surface provided on an end portion side of the back pressure port on a communication commencing side where the communication with the back pressure chambers commences as the rotor is forward rotated, the base-end-side guide surface being configured to push the base-end portions of the vanes upward and guide them toward the sliding contact surface of the side member as the rotor is rotated in a reverse rotation direction in the modified vane pump of KENTARO/ SHIMONO, in order to suppress the vane from getting tilted and therefore, the vane advances and retracts as desired reducing the wear of the vane and/or side plates improving the efficiency (see Abstract and ¶0004-¶0006 of TAKASHI).
Regarding claim 6, TAKASHI further teaches:  the base-end-side guide surface is formed to have a tapered shape in which a depth from the sliding contact surface is decreased in a reverse rotation direction of the rotor (see Figure 7, where the base-end-side guide surface (411b) is tapered in shape).
Regarding claim 7, TAKASHI further teaches:  the base-end-side guide surface is linearly inclined (see Figure 7).
Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI in view of KENTARO.
Regarding claim 5, TAKASHI discloses:  a vane pump (see Figure 1) comprising: 
a rotor (30) having a plurality of slits (31) formed in a radiating pattern (see Figure 1), the rotor being rotationally driven (see Figure 1b, where the rotor is attached to the shaft (50), ¶0032, it is inherent that the rotor is rotationally driven, since a vane pump has to be driven, in order to pump the fluid, alternatively, KENTARO teaches the rotor being rotationally driven (see below));  plurality of vanes freely slidably received in the slits (see Figure 1a, ¶0032); 
a cam ring (20) having a cam face with which tip end portions of the vanes come into sliding contact (see Figure 1a, ¶0032); 
a side member (40a, 40b) having a sliding contact surface with which side surfaces of the rotor and the vanes come into sliding contact (see Figures 1a and 1b, ¶0032); 
pump chambers defined by the rotor, the cam ring, and the adjacent vanes (see Figure 1a that shows pump chambers defined by the rotor, cam ring, and adjacent vanes, ¶0034); 
a suction port (41a, 41b) configured to open in the sliding contact surface (see Figure 1b, 2, ¶0032), the suction port being configured to guide working fluid to be sucked into the pump chambers (see Figure 1b, ¶0032-¶0034); 
a discharge port (42a, 42b) configured to open in the sliding contact surface (see Figure 1b), the discharge port being configured to guide the working fluid discharged from the pump chambers (see Figure 1b, ¶0032-¶0034); and back pressure chambers defined with base-end portions of the vanes in the slits (see Figures 1a and 2 that shows back pressure chambers at (31)), wherein the side member has: 
a base-end-side guide surface (411b) provided on an end portion side of the back pressure port on a communication commencing side where the communication with the back pressure chambers commences as the rotor is forward rotated (see Figure 7), the base-end-side guide surface being configured to push the base-end portions of the vanes upward and guide them toward the sliding contact surface of the side member as the rotor is rotated in a reverse rotation direction (see Figure 7, which shows the base-end-side guide that is located on both the sides of the groove, and therefore, when the rotor is rotated in the reverse rotation direction (which is opposite to the arrow shown in Figure 7), the vanes will be guided upward due to (411b)).
Regarding claim 5, TAKASHI fails to specifically disclose the rotor being rotationally driven and a side member having a back pressure port configured to open in the sliding contact surface, the back pressure port being configured to communicate with the back pressure chambers (TAKASHI discloses back pressure chambers, however, a specific back pressure port communicating is not disclosed).      
Regarding claim 5, KENTARO teaches:  a rotor (17) having a plurality of slits (19) formed in a radiating pattern (see Figure 2), the rotor being rotationally driven (see Figure 1, where the rotor is driven by the shaft (18) that is driven by an “appropriate driving means such as an automobile engine” (see bottom of Page 2 of the Description)), the side member (13) has: a back pressure port (31A, 31B, 32A, 32B, 33, 34) configured to open in the sliding contact surface and to communicate with the back pressure chambers (see Figures 2, 3, and 6, top of Page 3).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotor being rotationally driven in the vane pump of TAKASHI, in order to operate the vane pump properly (i.e. a driving mechanism is required in order to operate the pump, as disclosed by KENTARO).  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a side member having a back pressure port configured to open in the sliding contact surface, the back pressure port being configured to communicate with the back pressure chambers in the vane pump of TAKASHI, in order to provide fluid to the back of the vanes so that the vanes are positively actuated toward the cam ring, resulting in better efficiency due to the working fluid does not have a path between the cam ring and the tip of the vanes that contact it.
Regarding claim 9, TAKASHI further discloses:  the base-end-side guide surface is formed to have a tapered shape in which a depth from the sliding contact surface is decreased in a reverse rotation direction of the rotor (see Figure 7, where the base-end-side guide surface (411b) is tapered in shape).
Regarding claim 10, TAKASHI further discloses:  the base-end-side guide surface is linearly inclined (see Figure 7).
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IIJIMA (U.S. Patent Publication US 2011/0165010 A1) discloses a variety of different back pressure vane grooves (see Figures 12-15).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746